     Case 2:18-cr-00839-SJO Document 27 Filed 01/28/20 Page 1 of 3 Page ID #:131



 1     AMY KARLIN (Bar No. 150016)
       Interim Federal Public Defender
 2     SEEMA AHMAD (Bar No. 270992)
       Deputy Federal Public Defender
 3     (E-Mail: Seema_Ahmad@fd.org)
       321 East 2nd Street
 4     Los Angeles, California 90012-4202
       Telephone: (213) 894-4787
 5     Facsimile: (213) 894-0081
 6     Attorneys for Defendant
       JAMES MCDANIEL
 7
 8                              UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11
12     UNITED STATES OF AMERICA,                   Case No. CR 18-00839-SJO
13                 Plaintiff,
                                                   DEFENDANT'S SENTENCING
14           v.                                    POSITION
15     JAMES MCDANIEL,
16                 Defendant.
17
18           Defendant James McDaniel, by and through his attorney of record, Deputy
19     Federal Public Defender Seema Ahmad hereby submits his sentencing position.
20
21                                          Respectfully submitted,
22                                          AMY M. KARLIN
                                            Interim Federal Public Defender
23
24     DATED: January 28, 2020          By /s/ Seema Ahmad
                                          SEEMA AHMAD
25                                        Deputy Federal Public Defender
26
27
28
     Case 2:18-cr-00839-SJO Document 27 Filed 01/28/20 Page 2 of 3 Page ID #:132



 1                                      I. INTRODUCTION
 2           Mr. McDaniel stands before the Court for sentencing after pleading guilty to
 3     one count of tax evasion. The defense agrees that because there is a 60 month
 4     statutory maximum, Probation accurately calculated the guidelines as 57-60
 5     months. The government seeks a sentence of 60 months. The defense respectfully
 6     requests a sentence of 57 months.
 7
 8     II. THE 3553 FACTORS SUPPORT A SENTENCE OF 57 MONTHS
 9          Mr. McDaniel is a 66 year old man who undoubtedly engaged in serious criminal
10     conduct. He quickly accepted responsibility under the terms and conditions set forth by
11     the government. He signed “closing agreements” with the IRS to correct past
12     representations regarding his tax liability and to agree to the imposition of civil fraud
13     penalties. A low-end sentence of 57 months is appropriate in this case.
14          Mr. McDaniel presents as older than his age due to some serious medical issues he
15     has suffered while in custody. As stated in the PSR, he suffered a heart attack in April
16     of 2019 and received three stents. PSR at ¶ 61. He is also on medication for blood
17     pressure and cholesterol. Id. at ¶ 62. Under the terms and conditions of his plea
18     agreement, Mr. McDaniel will never come out from under the restitution and fraud
19     penalties imposed upon him.
20          Although the government seeks a 60-month sentence, the defense submits that a
21     low-end sentence is appropriate. Mr. McDaniel’s prior convictions -- which the
22     government largely uses to justify its 60-month recommendation -- has been factored
23     into Mr. McDaniel’s criminal history calculation.
24
25
26
27
28
                                                     2
     Case 2:18-cr-00839-SJO Document 27 Filed 01/28/20 Page 3 of 3 Page ID #:133



 1                                    III. CONCLUSION
 2           For the foregoing reasons, Mr. McDaniel respectfully requests a sentence of 57
 3     months in custody.
 4
                                            Respectfully submitted,
 5
                                            AMY M. KARLIN
 6                                          Interim Federal Public Defender
 7     DATED: January 28, 2020           By /s/ Seema Ahmad
                                           SEEMA AHMAD
 8                                         Deputy Federal Public Defender
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
